       Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ROBIN FORMATO,                                       No. 3:19-CV-02237

              Plaintiff.                              (Judge Brann)

       v.

 MOUNT AIRY #1, LLC
 d/b/a MOUNT AIRY
 CASINO & RESORT,

              Defendant.

                           MEMORANDUM OPINION

                                    JULY 29, 2020

I.    BACKGROUND

      Presently before this Court is a motion to dismiss Plaintiff Robin Formato’s

employment discrimination complaint (Doc. 6) filed by Defendant Mount Airy # 1,

LLC d/b/a Mount Airy Casino & Resort. Because Plaintiff has stated a claim upon

which relief may be granted with regard to Count I, but has not with regard to

Count II, the motion will be granted in part and denied in part.

II.   DISCUSSION

      A.     Motion to Dismiss Standard

      Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a
                                           1
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 2 of 22




pleading”1 and “streamlines litigation by dispensing with needless discovery and

factfinding.”2 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law.”3 This is true of any claim, “without regard to whether it

is based on an outlandish legal theory or on a close but ultimately unavailing one.”4

         Following the Roberts Court’s “civil procedure revival,”5 the landmark
         decisions of Bell Atlantic Corporation v. Twombly6 and Ashcroft v.
         Iqbal7 tightened the standard that district courts must apply to 12(b)(6)
         motions.8 These cases “retired” the lenient “no-set-of-facts test” set
         forth in Conley v. Gibson and replaced it with a more exacting
         “plausibility” standard.9

         Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”10 “A claim has facial plausibility when

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”11 “Although the

plausibility standard does not impose a probability requirement, it does require a



1
     Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.)).
2
     Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).
3
     Neitzke, 490 U.S. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
4
     Neitzke, 490 U.S. at 327.
5
     Howard M. Wasserman, THE ROBERTS COURT AND THE CIVIL PROCEDURE REVIVAL, 31 Rev.
     Litig. 313, 316, 319-30 (2012).
6
     550 U.S. 544 (2007).
7
     556 U.S. 662, 678 (2009).
8
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).
9
     Id.
10
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
11
     Id.
                                                   2
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 3 of 22




pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”12 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”13

         The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”14 No

matter the context, however, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’”15

         When disposing of a motion to dismiss, the Court “accept[s] as true all

factual allegations in the complaint and draw[s] all inferences from the facts

alleged in the light most favorable to [the plaintiff].”16 However, “the tenet that a

court must accept as true all of the allegations contained in the complaint is

inapplicable to legal conclusions.”17 “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”18


12
     Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
13
     Twombly, 550 U.S. at 556.
14
     Iqbal, 556 U.S. at 679.
15
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
16
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
17
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or
     ‘barebones’ allegations will no longer survive a motion to dismiss.”).
18
     Iqbal, 556 U.S. at 678.
                                                   3
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 4 of 22




         As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

                 Under the pleading regime established by Twombly and Iqbal, a
         court reviewing the sufficiency of a complaint must take three steps.
         First, it must tak[e] note of the elements [the] plaintiff must plead to
         state a claim. Second, it should identify allegations that, because they
         are no more than conclusions, are not entitled to the assumption of truth.
         Finally, [w]hen there are well-pleaded factual allegations, [the] court
         should assume their veracity and then determine whether they plausibly
         give rise to an entitlement to relief.19

         B.      Facts Alleged in the Complaint

         Defendant, a casino, hired Plaintiff as an on-call table games dealer on June

18, 2014.20 Defendant later promoted her to a full-time dealer in September

2015.21 Plaintiff asserts that one of her supervisors touched her inappropriately on

at least three occasions.22 Plaintiff complained about the conduct, but it

continued.23 After her complaint of inappropriate touching, Plaintiff’s work was

overly scrutinized.24 She was told that management was watching her and waiting

for her to make a mistake so that they could terminate her employment.25 She met

with the Defendant’s Human Resources Manager in December 2017 to discuss this

situation.26

19
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
20
     Doc. 1, Compl. ¶ 9.
21
     Id., at ¶ 10.
22
     Id., at ¶ 13.
23
     Id., at ¶ 14.
24
     Id., at ¶ 7.
25
     Id.
26
     Id.
                                                  4
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 5 of 22




         Plaintiff’s mistreatment continued into 2018 in the following ways:

Defendant denied her requests for time off whereas Defendant allowed time off to

other employees who had not complained of harassment; she was issued a

disciplinary warning ostensibly for turning her back on her table; and management

intentionally disregarded her requests for assistance with rude and disrespectful

customers.27

         Based upon these allegations, Plaintiff filed the instant two-count complaint

asserting causes of action for: Count I – Retaliation for engaging in protected

activity in violation of Section 704(a) of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-3(a) and Count II – Intentional and/or negligent infliction of

emotional distress.28

         Defendant moves to dismiss the complaint on the following grounds: 1)

Plaintiff’s complaint is untimely regarding the retaliation claim; 2) Plaintiff has

failed to establish a prima facie case of retaliation; 3) Plaintiff has failed to state a

valid claim for intentional and/or negligent infliction of emotional distress.




27
     Id., at ¶¶ 17-19.
28
     Doc. 1, Compl. ¶¶ 16–31.
                                            5
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 6 of 22




         C.     Analysis

                1.       Plaintiff’s Title VII Retaliation Claim

         Count I of Plaintiff’s complaint asserts a cause of action for retaliation.

Defendant challenges this ground on the statute of limitations and on the prima

facie case. We will discuss each challenge in turn.

                         a.    Statute of Limitations

         Plaintiff's first cause of action is asserted pursuant to Title VII of the Civil

Rights Act of 1964, which prohibits discrimination in employment based upon,

inter alia, sex.29 Before bringing a Title VII suit in federal district court, a plaintiff

must exhaust her administrative procedures by filing a charge of discrimination

with the Equal Employment Opportunity Commission (hereinafter “EEOC”).30

The EEOC investigates the allegations of discriminatory conduct.31 Upon

completion of the investigation, if the EEOC decides not to pursue the claim, it

notifies the complaining party that it is concluding its investigation and issues a

right to sue letter.32

         Plaintiff must file suit within ninety (90) days of the receipt of the EEOC's

“Notice of Suit Rights” commonly referred to as a right to sue letter.33 The ninety-



29
     Doc. 1, Compl. ¶¶ 22-27.
30
     Burgh v. Borough Council of Borough of Montrose, 251 F.3d 465, 469 (3d Cir. 2001).
31
     Id. at 469-70.
32
     Id. at 470.
33
     42 U.S.C. § 2000e-5(f)(1).
                                              6
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 7 of 22




day period starts to run when either the party or her attorney receives the right-to-

sue letter, whichever is earlier.34 The ninety-day period is treated as a statute of

limitations.35 It is strictly construed and “in the absence of some equitable bases

for tolling, a civil suit filed even one day late is time-barred and may be

dismissed.”36

         “The statute of limitations is an affirmative defense, and the burden of

establishing its applicability to a particular claim rests with the defendant.”37 Third

Circuit guidance provides that a statute of limitations defense may be raised in a

12(b)(6) motion, “but only if ‘the time alleged in the statement of a claim shows

that the cause of action has not been brought within the statute of limitations.’”38

         To meet its burden of establishing that the statute of limitations bars the

instant case, the Defendant has submitted several exhibits. Preliminarily, the Court

must decide whether it properly can consider these exhibits. Generally, a district

court may not consider matters extraneous to pleadings when ruling on a motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). The Court may,

however, consider documents integral to or explicitly relied upon in a complaint




34
     Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 92–93 (1990).
35
     Burgh, 251 F.3d at 470.
36
     Id.
37
     Van Buskirk v. Carey Canadian Mines, LTD, 760 F.2d 481, 487 (3d Cir. 1988).
38
     Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002) (quoting Hanna v. U.S. Veterans’
     Admin. Hosp., 514 F.2d 1092, 1094 (3d Cir. 1975)) (footnote omitted).
                                                   7
        Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 8 of 22




without converting the motion to dismiss into a motion for summary judgment.39

Here, one exhibit that the Defendant submits is the Plaintiff’s right to sue letter.

Although Plaintiff did not attach it to the Complaint, it is integral to and explicitly

referred to by Plaintiff in the Complaint.40 Therefore, it is proper for the Court to

consider the right to sue letter in determining Defendant’s Motion to Dismiss.41

       The second document is an email sent from the EEOC to Plaintiff’s counsel

dated September 24, 2019.42 As this document also may affect the statute of

limitations, we find that it is appropriate for the Court to consider it.43 The

Plaintiff does not challenge the appropriateness of the Court relying on these

documents.

       In the instant case, Plaintiff alleges that the statute of limitations began to

run when she received her “Notice of Suit Rights” on October 7, 2019.44 She filed

the instant complaint eighty-five (85) days later on December 31, 2019. Thus, the

ninety-day statute of limitations has been met. Defendant proposes two alternate

dates for the start of the statute of limitations. The first is September 24, 2019, the


39
   West Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 97 (3d Cir. 2010); In re
   Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
40
   Doc. 1, Compl. ¶ 7.
41
   See Zilinskas v. UPMC, Civil Action No. 13–82, 2013 WL 2372173 at *3 (W.D. Pa. May 21,
   2013) (finding it proper to review the right to sue letter although it was not attached to the
   complaint because it was integral to the claim and mentioned in the complaint).
42
   Doc. 6-1, Def.’s Exh. B, at 5.
43
   While the propriety of examining this email exhibit may be a closer call, we note that the
   Plaintiff does not object to the Court reviewing it, and no prejudice will accrue to the Plaintiff
   as the Court finds Defendant’s underlying argument unavailing.
44
   Doc. 1, Compl. ¶ 7.
                                                 8
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 9 of 22




date of the email sent to Plaintiff’s counsel from the EEOC. The second date is

September 27, 2019, which is three days after the EEOC mailed the right to sue

letter to Plaintiff and her counsel.

         First, Defendant argues that the email received by Plaintiff’s counsel from

the EEOC and dated September 24, 2019 commenced the running of the statute of

limitations.45 The email indicates that the EEOC was closing the charge filed by

Plaintiff and that the EEOC would issue Plaintiff a “Dismissal and Notice of

Rights” letter.46 This email is thus not a formal notice from the EEOC. The law

provides that informal, even verbal, notice to plaintiff’s counsel can start the

ninety-day filing period.47 To start the statute of limitations the substance of the

communication must be substantially equivalent to the information contained in a

right to sue letter.48 According to the Defendant, this email notice to Plaintiff’s

counsel was in writing and in a form substantially similar to a right to sue letter;

therefore, it served to start the running of the statute of limitations; the Plaintiff

disagrees. The Court agrees with the Plaintiff.

         For informal notice to counsel to be the equivalent of written notice, “there

must be proof that [the plaintiff] knew when the 90-day statute of limitations




45
     Doc. 6-1, Def.’s Exh. B, at 5.
46
     Id.
47
     Ebbert v. DaimlerChrysler Corp., 319 F.3d 103, 115-16 (3d Cir. 2003).
48
     Id.
                                                9
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 10 of 22




would start as a result” of the informal notice.49 The email here does not meet this

requirement because it states that Plaintiff will be sent a “Dismissal and Notice of

Rights” and that the 90-day period will commence when she receives it.50 Thus,

while informal notice may at times provide sufficient notice to start the running of

the 90-day period, here, it does not.

         Next, Defendant argues that the statute of limitations commenced running on

September 27, 2018. In support of this assertion, Defendant provides a copy of the

notice sent to the Plaintiff and her counsel.51 The notice indicates that it was

mailed to Plaintiff and to her counsel on September 24, 2019.52 Plaintiff’s

complaint indicates that she did not receive the notice until thirteen (13) days later

on October 7, 2019.53 Defendant argues that regardless of when Plaintiff received

the notice, it should be deemed that her counsel received it three days after the

EEOC mailed it - September 27, 2019. Defendant contends that the statute of

limitations commenced on September 27, 2019, and that the complaint is untimely

having been filed ninety-five (95) days later.

         The law provides that “in the absence of other evidence, courts will presume

that a plaintiff received her right-to-sue letter three days after the EEOC mailed



49
     Id. at 116.
50
     Doc. 6-1, Def.’s Exh. B, at 5.
51
     Doc. 6-1, Def.’s Exh. A, at 2-3.
52
     Id., at 2.
53
     Doc. 1, Compl. ¶ 7.
                                           10
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 11 of 22




it.”54 “There is a presumption that a right-to-sue letter properly mailed is not only

received by the addressee, but also is received in the due course of the mails.”55

Defendant urges the Court to apply this presumption here and find that Plaintiff’s

attorney should be presumed to have received the notice on September 27, 2019.

The law also provides that the statute of limitations is governed by whoever

receives the notice earliest, the plaintiff or her counsel.56 The earlier date controls,

and to be timely, Plaintiff’s Complaint had to be filed by Thursday, December 26,

2019.57 The complaint was not filed until December 31, 2019, several days

beyond the statutory period.

         In support of its position, Defendant cites to DeFrancesco v. Weir Hazelton,

Inc., 232 F.R.D. 454, 457-60 (E.D. Pa. 2005) and the cases collected therein. A

review of DeFrancesco and the cases it collects does not explicitly support the

Defendant’s position.

         In total DeFrancesco collects seven cases. Five of the cases fail to support

Defendant’s position in that they deal with pro se plaintiffs and notice to their

attorneys is therefore not an issue.58 The two cases which did not involve pro se


54
     Seitzinger v. Reading Hosp. and Med. Ctr., 165 F.3d 236, 239 (3d Cir. 1999); Dempsey-Lowden
     v. Levittown-Fairless Hills Rescue Squad, Inc., No. 16-6112, 2018 WL 398296 (E.D. Pa. Jan.
     11, 2018) (holding same).
55
     Loftin v. N.Y.S. Dep't of Mental Health, No. 02-4532, 2003 WL 221767, at *1 (S.D.N.Y. Jan.
     31, 2003) (citing Battaglia v. Heckler, 643 F. Supp. 558, 559-60 (S.D.N.Y. 1986)).
56
     Irwin, 498 U.S. at 92–93.
57
     Id. at 93.
58
     See Barrett v. Rumsfeld, 158 F. App’x 89, 92 (10th Cir. 2005) (applying the presumption to a
     pro se plaintiff where plaintiff presented no contrary evidence); Black v. U.S. Postal Serv.,
                                                   11
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 12 of 22




plaintiffs also fail to support Defendant’s position. In Miller v. Bristol

Compressors, Inc., the parties disputed the date of receipt of the letter, and the

court explained “when the date of receipt of the EEOC right-to-sue letter is

unknown or in dispute, the court may apply the three-day presumption derived

from FED. R. CIV. P. 6(e) to find that the letter was received three days after

mailing.”59 In Ashworth v. Carillon Assisted Living of Asheboro, which was at the

summary judgment stage, the plaintiff stated in her deposition that she did not

know when she received it, thus the three-day rule applied.60 The court explained

that “[i]n the absence of evidence of the date on which the right-to-sue letter was


     No. 04–2393, 2005 WL 1388629, at *3 n.1, 2005 U.S. Dist. LEXIS 11287, at *8 n.1 (E.D. Pa.
     June 7, 2005) (applying a five-day presumption at the summary judgment stage to a pro se
     plaintiff and noting that the three-day presumption would also be applicable but unhelpful to
     the plaintiff); Williams v. St. Joseph's Hosp., No. 02–6467, 2003 WL 23350424, at *4, 2003
     U.S. Dist. LEXIS 25033, at *12 (W.D.N.Y. Oct. 14, 2003) (applying the presumption to a pro
     se plaintiff who filed the complaint past the 90 day period after the court rejected her reasons
     for the late filing); Dupree v. United Food & Commercial Workers Union, No. 03–930, 2005
     WL 41562, at *2, 2005 U.S. Dist. LEXIS 167, at *4–5 (D.Del. Jan. 7, 2005) (At summary
     judgment the court rejected pro se plaintiff’s bare assertion that he received the right to sue
     letter nearly a month after it was mailed noting, “When the receipt date of the right to sue
     letter is in dispute, and there is no evidence pertaining to when the letter was actually
     received, Rule 6(e) of the Federal Rules of Civil Procedure will control by invoking the
     presumption of receipt within three days of mailing.”); Allen v. AMTRAK, No. 03–3497, 2004
     WL 2830629, at *3, 2004 U.S. Dist. LEXIS 24846, at *8–9 (E.D. Pa. Dec. 7, 2004) (At
     summary judgment the court explained that “[i]n accordance with Federal Rule of Civil
     Procedure 6(e), absent evidence of the exact date of the receipt of the notice, it is presumed
     that the date of receipt of an EEOC right-to-sue letter is three days after its mailing.”);
     Ashworth v. Carillon Assisted Living of Asheboro, LLC, No. 02–749, 2004 WL 1118583, at
     *2, 2004 U.S. Dist. LEXIS 8968, at *4 (D.N.C. May 17, 2004) (summary judgment, plaintiff
     stated in deposition that she did not know when she received the right to sue letter, thus the
     three-day rule applied).
59
     Miller v. Bristol Compressors, Inc., No. 05–83, 2005 WL 3263053, at *2, 2005 U.S. Dist.
     LEXIS 30599, at *5 (W.D. Va. Dec. 2, 2005).
60
     Ashworth v. Carillon Assisted Living of Asheboro, LLC, No. 02–749, 2004 WL 1118583, at *2,
     2004 U.S. Dist. LEXIS 8968, at *4 (D.N.C. May 17, 2004).
                                                     12
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 13 of 22




received, the Court will follow Federal Rule of Civil Procedure 6(e) and presume

that the letter arrived three days after it was mailed.”61

          As noted above, the Defendant bears the burden of establishing a violation

of the statute of limitations. Here, at best, Defendant has established that it is

unknown when Plaintiff’s counsel received the right to sue letter. Defendant has

provided no authority, and our research has uncovered none, that the Plaintiff bears

the burden at the motion to dismiss stage to indicate when her attorney received

notice of the right to sue letter. The face of the complaint indicates that the

operative date is when Plaintiff received the notice, and she filed suit within the

statute of limitations.62 It appears from the cases discussed above that the

Defendant must present some evidence, establish a lack of evidence, or establish

that a dispute exists to apply the three-day presumption to Plaintiff’s attorney and

prove its statute of limitations defense. In this case, however, no factual

development has occurred nor has a dispute arisen as to when Plaintiff’s counsel

received the notice. The record is silent as to when or if Plaintiff’s counsel

received the letter.

          To complicate matters further, it appears that Plaintiff may have changed

counsel at some point between filing the EEOC charge and filing the instant

complaint, and it is not clear whether equitable tolling of the statute of limitations


61
     Id.
62
     Doc. 1, Compl. ¶ 7.
                                            13
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 14 of 22




might be applicable. Accordingly, this portion of the motion to dismiss will be

denied, without prejudice. If discovery demonstrates when counsel received the

notice or if the date is unknown the Defendant may raise the issue of the

presumption again.

                         b.     Title VII – Prima Facie case

         Next, Defendant argues that the Plaintiff has failed to sufficiently allege a

prima facie case of Title VII retaliation, and therefore, the case should be

dismissed. After a careful review, I disagree.

         A plaintiff with a Title VII retaliation claim must allege a prima facie case,

which includes the following elements: 1) she engaged in a protected activity; 2)

her employer took adverse action against her either after or contemporaneously

with the protected activity; and 3) a causal connection exists between the protected

activity and the adverse action.63 Here, Defendant argues that Plaintiff has not

alleged any of the elements of a prima facie case. We will discuss them in turn.

                                1.      Protected Activity

         The first element of a prima facie case is that the employee engaged in a

protected activity.64 The law provides:

               With respect to “protected activity,” the anti-retaliation provision
         of Title VII protects those who participate in certain Title VII
         proceedings (the “participation clause”) and those who oppose
         discrimination made unlawful by Title VII (the “opposition clause”).
63
     Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015).
64
     Id.
                                                   14
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 15 of 22




         Slagle v. County of Clarion, 435 F.3d 262, 266 (3d Cir. 2006). Whether
         the employee opposes, or participates in a proceeding against, the
         employer's activity, the employee must hold an objectively reasonable
         belief, in good faith, that the activity they oppose is unlawful under
         Title VII. Clark County v. Breeden, 532 U.S. 268, 271, 121 S.Ct. 1508,
         149 L.Ed.2d 509 (2001) (per curiam) (rejecting retaliation claim where
         “[n]o reasonable person could have believed that” the underlying
         incident complained about “violated Title VII's standard” for unlawful
         discrimination); Aman v. Cort Furniture Rental Corp., 85 F.3d 1074,
         1085 (3d Cir. 1996) (retaliation plaintiff must “act[ ] under a good faith,
         reasonable belief that a violation existed”). Moreover, the employee's
         “opposition” to unlawful discrimination must not be equivocal. Barber
         v. CSX Distribution Servs., 68 F.3d 694, 702 (3d Cir. 1995).65

         Plaintiff’s Complaint alleges that one of her supervisors inappropriately

touched her and that she complained about this unwanted touching.66 The

complaint is not entirely clear, but it appears that she complained internally

regarding the unwanted touching.67 More detail is provided in her charge of

discrimination filed with the EEOC.68 It indicates that she complained to her

employer in the summer of 2017 of the unwanted touching and that an

investigation occurred. The investigation “ruled in [plaintiff’s] favor” and her

supervisor was suspended.69 The supervisor found different employment in

February 2018 and resigned.70 Specifically, with regard to retaliation, Plaintiff



65
     Moore v. City of Philadelphia, 461 F.3d 331, 341 (3d Cir. 2006).
66
     Doc. 1, Compl. ¶¶ 13-14.
67
     Id., at ¶ 22.
68
     Doc. 10-1. This charge of discrimination relates to the retaliation, not to the initial sexual
     harassment.
69
     Id.
70
     Id
                                                 15
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 16 of 22




claims that she “engaged in protected activity when she complained about

discrimination and harassment based on her gender.”71 Defendant does not

challenge that Plaintiff’s complaint of sexual harassment is a protected activity.72

Accordingly, Plaintiff has met the first element of a prima facie case.

         In addition to complaining about sexual harassment, Plaintiff complained

about increased scrutiny of her work, and other work-related matters. Defendant

challenges that this second complaint Plaintiff made about work performance

issues was not protected conduct as it does not relate to Plaintiff’s sex. The Court

does not need to decide this issue, as Plaintiff has clearly alleged a protected

activity when she made complaints of sexual harassment in the summer of 2017.

                                2.    Adverse Employment Action

         The second element of a prima face case of retaliation is adverse

employment action.73 Plaintiff’s complaint alleges the following adverse

employment actions: denial of requests for vacation days; unreasonable scrutiny of

her work; denial of assistance in dealing with unruly customers; and issuance of

improper disciplinary warning.74 Defendant discusses each of these actions

separately and provides authority for the position that they are not individually

sufficient to establish an adverse employment action. The Third Circuit Court of


71
     Doc. 1, Compl. ¶ 17.
72
     Doc. 10, Def. Supp. Br. at 12.
73
     Daniels, 776 F.3d at 193.
74
     Doc. 1, Compl. ¶¶ 17-19.
                                            16
          Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 17 of 22




Appeals, however, has “indicated that ‘a discrimination analysis must concentrate

not on individual incidents, but on the overall scenario[.]’”75

         The law provides that to establish an adverse employment action “a plaintiff

claiming retaliation under Title VII must show that a reasonable employee would

have found the alleged retaliatory actions “materially adverse” in that they “well

might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.”76 Here, considering the early stage of this proceeding without any

discovery having been undertaken, it appears that the facts alleged by the Plaintiff

when viewed cumulatively may have been such that they would have dissuaded a

reasonable worker from making or supporting a charge of discrimination.

                                 3.     Causation

         The final element of the prima facie case of retaliation is causation, that is

that the plaintiff’s protected activity caused the adverse employment action.77 The

law provides that causation may be established “when only a short period of time

separates the aggrieved employee’s protected conduct and an adverse employment

decision.”78 If, however, the temporal proximity between the protected conduct


75
     Shaner v. Synthes, 204 F.3d 494, 503 n.9 (3d Cir. 2000); Andrews v. City of Philadelphia, 895
     F.2d 1469, 1484 (3d Cir. 1990) (“A play cannot be understood on the basis of some of its scenes
     but only on its entire performance, and similarly, a discrimination analysis must concentrate not
     on individual incidents, but on the overall scenario.”).
76
     Moore, 461 F.3d at 341 (internal citation and quotation marks omitted).
77
     Daniels, 776 F.3d at 193.
78
     Fasold v. Justice, 409 F.3d 178, 189-90 (3d Cir. 2005).
                                                  17
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 18 of 22




and the adverse decision is not unusually suggestive, the issue becomes whether

“the proffered evidence, looked at as a whole, may suffice to raise the inference.”79

A pattern of antagonism coupled with timing may establish such a causal link.80

“Whether a causal link exists must be considered with a careful eye to the specific

facts and circumstances encountered.”81 Thus, in determining whether a causal

nexus exists, the Court engages in a totality of the circumstances inquiry. Here,

Plaintiff has failed to set forth a specific timeline of events, making it difficult to

determine whether temporal proximity indicates causality.

         Bearing in mind that this is a motion to dismiss, and not a motion for

summary judgment, the Court finds that a causal connection has been sufficiently

pleaded by the Plaintiff. She filed her charge of discrimination against her

supervisor in the summer of 2017; it is unclear when the investigation was

completed, but apparently sometime before December 2017, when the series of

actions by the employer, which Plaintiff alleges are the adverse employment

actions, began. The actions continued at least into the spring and summer of

2018.82 Here, a temporal link is weak, or at least difficult to ascertain at this time.




79
     Lichtenstein v. Univ. of Pittsburgh Med. Ctr, 691 F.3d 294, 307 (3d Cir. 2012).
80
     Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007).
81
     Budhun v. Reading Hosp. and Med. Ctr., 765 F.3d 245, 258 (3d Cir. 2014) (internal quotation
     marks and citation omitted).
82
     Doc. 1, Compl. ¶¶ 7-10.
                                                  18
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 19 of 22




         A causal link may be found in the absence of temporal proximity where

there exists a strong intervening pattern of antagonism.83 It can be inferred from

the complaint’s allegations that Plaintiff’s employment proceeded smoothly for

several years from her hiring in 2014 through her promotion in 2015 to full-time

dealer up until she complained about the sexual harassment which led to her

supervisor’s suspension and eventual separation from Defendant’s employ. After

her complaints, her employer started to find ways to terminate her. Although, the

timing of all events is not clear, for purposes of a motion to dismiss, I find that

Plaintiff has sufficiently pleaded causation through the pattern of antagonism

which began after she complained of inappropriate touching. Accordingly, proper

allegations of causation have been made, and Defendant’s motion to dismiss on

this point will be denied.

                        c.      Intentional and Negligent Infliction of Emotional
                                Distress

         The second count of Plaintiff’s complaint alleges the Pennsylvania state law

tort claim of “Intentional and/or Negligent Infliction of Emotional Distress.”84

Defendant moves to dismiss this claim as it is precluded by the Pennsylvania

Worker’s Compensation law. I agree. The count will be dismissed.




83
     Farrell v. Planters Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000).
84
     Doc. 1, Compl. ¶¶ 28-31.
                                                  19
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 20 of 22




         Under Pennsylvania law, the workers' compensation statute provides the

exclusive remedy for harm sustained during the course of employment.85 This

exclusivity provision bars claims for intentional and/or negligent infliction of

emotional distress arising out of employment.86

         The law provides, for certain exceptions to the preclusive effect of the

Pennsylvania Worker’s Compensation statute. One such exception involves

allegations of sexual harassment.87 Plaintiff argues that her claim falls within this

exception and is thus not precluded by the Worker’s Compensation statute.

Plaintiff’s argument is not convincing.

         The Complaint does not assert emotional distress claims based upon sexual

harassment. Rather, the Complaint’s emotional distress claim is based upon the

retaliation that Plaintiff suffered due to making complaints. Specifically, the

complaint alleges: “Defendant’s retaliation against Plaintiff was intentional and

purposeful in order to cause Plaintiff emotional distress and injury, and/or acted in

reckless disregard for a high degree of probability that emotional distress would

follow from Defendant’s conduct.”88 Plaintiff cannot assert the sexual harassment



85
     Matczak v. Frankford, 136 F.3d 933, 940 (3d Cir. 1997) abrogated on other grounds by Sutton
     v. United Air Lines, Inc., 527 U.S. 471 (1999).
86
     Id.
87
     See, e.g. EEOC v. Fed. Express Corp., 537 F. Supp. 2d 700, 714 (M.D. Pa. 2005) (finding that
     “Pennsylvania courts and courts within this district have interpreted these provisions as
     excluding IIED claims arising from sexual harassment in the workplace from the preclusive
     effect of the PWCA.”).
88
     Doc. 1, Compl. ¶ 29 (emphasis added).
                                                  20
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 21 of 22




exception to the worker’s compensation preclusive effect where she has not alleged

that it was the sexual harassment itself which caused her emotional distress, but

rather, Defendant’s retaliation. Accordingly, Count II of Plaintiff’s Complaint will

be dismissed as the claim is precluded by the Pennsylvania Worker’s

Compensation law.

         Moreover, even if the exclusion applied, Plaintiff would have to establish

that Defendant’s retaliatory actions were:

         of an “extreme or outrageous type.” Cox [v. Keystone Carbon Co.],
         861 F.2d [390,] 395 [(3d Cir. 1988)] (quoting Rinehimer v. Luzerne
         County Community College, 372 Pa. Super. 480, 539 A.2d 1298, 1305
         (1988)). We have noted that “it is extremely rare to find conduct in the
         employment context that will rise to the level of outrageousness
         necessary to provide a basis for recovery for the tort of intentional
         infliction of emotional distress.” Id. (citation omitted). [Plaintiff]
         [Plaintiff] has alleged conduct which, while possibly discriminatory,
         could not be considered “extreme or outrageous.”89

         Plaintiff’s allegations are all work-related employment context actions–

denial of vacation time, disregarding requests for assistance with unruly customers

and being issued a disciplinary warning. These actions may indeed be

discriminatory, but they cannot be deemed extreme and outrageous.90

Accordingly, the motion to dismiss Count II of Plaintiff’s complaint will be

granted.




89
     Matczak v. Frankford, 136 F.3d at 940.
90
     Id.
                                              21
         Case 3:19-cv-02237-MWB Document 16 Filed 07/29/20 Page 22 of 22




         Although the emotional distress count will be dismissed, Plaintiff may still

recover damages for the emotional distress she suffered due to the retaliation

pursuant to Title VII.91 Title VII allows for damages for “emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

nonpecuniary losses.”92

III.     CONCLUSION

         Defendant’s Motion to Dismiss pursuant to Rule 12(b)(6) is granted with

respect to Count II, Intentional and/or Negligent Infliction of Emotional Distress,

and denied in all other respects. An appropriate Order follows.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




91
     Durham Life Ins. Co. v. Evans, 166 F.3d 139, 161 (3d Cir. 1999).
92
     Id. (quoting 42 U.S.C. § 1981a(b)(3)).
                                                22
